ORDER
With respect to the appellants’ First Amendment challenge to sections 302 and 303 of the Antiterrorism and Effective Death Penalty Act of 1996, we affirm the district court’s order dated October 2, 2001, for the reasons set out in Humanitarian Law Project v. Reno, 205 F.3d 1130 (9th Cir.2000).1 In light of Congress’s recent amendment to the challenged statute, the Intelligence Reform and Terrorism Prevention Act of 2004, Pub. L. No. 108-458, 118 Stat. 3638, we affirm the judgment in part, as set forth above, vacate the judgment and injunction regarding the terms “personnel” and “training,” and remand to the district court for further proceedings, if any, as appropriate. We decline to reach any other issue urged by the parties.
The parties shall bear their own costs on appeal.

. Humanitarian Law Project v. United States Department of Justice, 352 F.3d 382 (9th Cir. 2003), is vacated.